[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-1924

                         LUIS A. LOPEZ,

                     Plaintiff, Appellant,

                               v.

               COMMISSIONER OF SOCIAL SECURITY,

                      Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

      [Hon. Carmen Consuelo Cerezo, U.S. District Judge]
     [Hon. Aida M. Delgado-Colón, U.S. Magistrate Judge]


                             Before

                    Selya, Boudin and Lynch,
                        Circuit Judges.



     Fabio A. Roman Garcia on brief for appellant.
     Guillermo Gil, United States Attorney, Lilliam Mendoza Toro,
Assistant United States Attorney, and Joseph Dunn, Assistant
Regional Counsel, Social Security Administration, on brief for
appellee.


                         April 19, 2001
          Per Curiam. Claimant Luis A. Lopez appeals from the

judgment of the district court which upheld the decision of

the Commissioner of Social Security that claimant was not

entitled to disability benefits.       After carefully reviewing

the record and the briefs, we affirm the district court's

judgment for essentially the reasons stated in the Opinion

and   Order   of   the   magistrate   judge.   We   add   only   the

following comments.

          First, the administrative law judge (ALJ) was not

required to have consulted the Dictionary of Occupational

Titles (D.O.T.) to ascertain the demands of claimant's past

work as a programmer-analyst at the Puerto Rico Electric

Power Authority.         As we have stated, an ALJ usually "is

entitled to rely upon claimant's own description of the

duties involved in [his] former job." Santiago v. Secretary

of Health and Human Services, 944 F.2d 1, 5 (1st Cir. 1991)

(per curiam).      Only when the ALJ is "alerted by the record

to the presence of an issue" must the ALJ further develop

the record.        Id. (emphasis omitted).     However, claimant

points to nothing here which should have alerted the ALJ to

the need to consult outside sources such as the D.O.T.

          In this regard, we note that the portions of the

record to which claimant refers in support of the assertion

that he supervised others at the Power Authority do not show
that such a duty, in fact, was a part of his prior job.

Further, and assuming that         some contact with others was

required, claimant completely fails to identify anything in

the record which even remotely suggests that such contact

occurred frequently.       In this context, it is significant

that claimant nowhere stated that frequent contact with

others was a reason he could not perform his prior job as a

programmer-analyst.       We think it fair to assume that if

frequent contact was, in fact, required and if claimant

could   not   tolerate    such    contact,     claimant    would   have

mentioned it somewhere.         The ALJ's conclusion that claimant

could   perform   his    past   work     therefore   is   supported   by

substantial evidence.

          The judgment of the district court is affirmed.




                                   -3-